Response to Amendment
This action is responsive to the amendment filed on 05/24/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3-12, 14-26 are pending in the case.  Independent claims are 1, and 20. Claims 2 and 13 are canceled. Claims 25-26 are newly added.

Priority
This application is filed 08/31/2018 and claims foreign priority to 2017-169617, filed 09/04/2017. Foreign priority document received on 10/19/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 20-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim).

As to independent claim 1, Lee teaches:
An information processing apparatus comprising: 
a touch panel display (See Fig. 1 with [0052] the electronic device 101 in the figures is a smartphone with touch panel display); and 
at least one processor configured to receive a selection of an element displayed on the touch panel display in response to an operation using a hand of a user for the element displayed on the touch panel display (See Fig. 3B with Fig. 5B with [0061] the user’s eye gaze is used to control the movement of the cursor 313, while the user’s thumb is to be inputted into the touch area 521 of Fig. 5B to control the selection of the cursor 313. Then see Fig. 3B with [0068-0069], the user selects the element 311 via a touch or touch-and-hold gesture), 
wherein the at least one processor is configured to, in response to the operation using the hand of the user on the element displayed on the touch panel display, start detection of a line of sight of the user (see Fig. 3B with [0068-0069], after the element 311 has been selected, the selected element 311 becomes enabled to move along with the user’s eye gaze movement, the selected element 311 moves to the camera folder 317 for processing. Examiner notes that the claim limitation “start detection of a line of sight” does not necessarily mean that the camera for detecting eye gaze was turned off before the element was selected, and then turned on when the element becomes selected.).
Lee teaches using a hand of a user on a touch area 521 to select the element 311 but Lee does not teach: in response to an operation using a hand of a user on the element displayed on the touch panel display.
Kim teaches: in response to an operation using a hand of a user on the element displayed on the touch panel display (See Fig. 8 with Fig. 5 with [0096]-[0100] a user touch input on an icon 810 occurs in Fig. 8, but the system also takes into consideration if the user gaze vector is near the icon that the user has touched, otherwise the system will output a calibration error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the touch selection method based on bottom right corner touch area as taught by Lee to include a touch selection on an icon method that also checks if user gaze vector corresponds to the touched icon location as taught by Kim. Motivation to do so would be for avoiding erroneous user input.

As to dependent claim 14, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee further teaches: wherein the at least one processor is configured to start detection of a line of sight directed to a position of a movement destination of the selected element after the at least one processor has selected the selected element (See Fig. 3B with [0068-0069], user gazes at GUI element 311 to overlap the cursor, then touch via finger to select, then gazes to destination folder 321).

As to independent claim 20, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 21, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee as modified by Kim further teaches: wherein the operation using the hand of the user comprises an operation performed on the element using the hand of the user (See Lee Fig. 3B with [0068], a selection operation is performed on the GUI element 311, and this operation involves using the thumb of the hand of the user as shown in the figure. See Kim for hand on the element).  

As to dependent claim 22, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee does not teach: wherein the operation using the hand of the user comprises touching the element using the hand of the user.  
Kim teaches: wherein the operation using the hand of the user comprises touching the element using the hand of the user (See [0122] select an app icon with a touch, the system determines the eye gaze is on the app icon).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the touch selection method based on bottom right corner touch area as taught by Lee to include a touch selection on an icon method that also checks if user gaze vector corresponds to the touched icon location as taught by Kim. Motivation to do so would be for avoiding erroneous user input.

As to dependent claim 24, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee further teaches: wherein the at least one processor is configured to, if the detected line of sight is moved to an area on the touch panel display, then perform processing on the selected element, or a processing target specified by the selected element (See Fig. 3B with [0068]-[0069] the GUI element 311 is moved via eye gaze into the camera folder 321 to be stored i.e. processed).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Lee et al. US 20150091793 A1, (hereinafter Lee2).

As to dependent claim 3, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee as modified does not teach: wherein the at least one processor is configured to, if the detected line of sight is directed to an area outside a display screen, then change the display area.  
Lee2 teaches: wherein the at least one processor is configured to, if the detected line of sight is directed to an area outside a display screen, then change a display area (See Fig. 13 with [0075] – “Also, for example, when the user moves a gaze from the central right area of the screen of the device 2000 to the right outside of the screen, the control command matching unit 2034 may generate a control command to move a list of contents that are aligned horizontally on the screen of the device 2000 to the right”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sudou to include eye gaze towards the outside of a display screen to activate a repositioning function as taught by Lee. Motivation to do so would be for when display screen real estate is limited, need additional areas where user can gaze towards to activate a desired function.

Claims 4, 6, 8, 12, 15-17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Sudou et al. US 20180032132 A1, (hereinafter Sudou).

As to dependent claim 4, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee teaches a touch panel display as cited above but Lee does not explicitly teach: wherein the at least one processor is configured to, if the at least one processor detects a line of sight directed to a display target displayed on the touch panel display, then display a target stored in the display target.
Sudou teaches: wherein the at least one processor is configured to, if the at least one processor detects a line of sight directed to a display target displayed on the display, then display a target stored in the display target (See Fig. 7 with [0086]-[0087], user’s line of sight overlaps the icon OB2 [i.e., display target] which causes it to be selected. In response to the line of sight being directed to the icon OB2, and in further response to the line of sight being moved to the area Sa1, a music app screen SC2 is displayed which was stored in the icon OB2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 6, Lee as modified teaches all the limitations of claim 4 as cited above.
Lee does not explicitly teach: wherein the at least one processor is configured to switch a display screen in a state where the selected element is displayed.
Sudou teaches: wherein the at least one processor is configured to switch a display screen in a state where the selected element is displayed (See Fig. 7 with [0086]-[0087] “switch the display screen” is interpreted to be opening the music app screen SC2 in a state where the music icon OB2 is still being displayed on first area Fa1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 8, Lee as modified teaches all the limitations of claim 6 as cited above.
Lee does not explicitly teach: wherein the at least one processor is configured to switch the display screen without moving the selected element.
Sudou teaches: wherein the at least one processor is configured to switch the display screen without moving the selected element (See Fig. 7 with [0086]-[0087] “switch the display screen” is interpreted to be opening the music app screen SC2 in a state where the music icon OB2 is still being displayed on first area Fa1 and has not moved).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 12, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee does not teach: wherein the at least one processor is configured to, if the detected line of sight is moved to a screen change area, then change property of the processing performed in the middle of a continuous operation.
Sudou teaches: wherein the at least one processor is configured to, if the detected line of sight is moved to a screen change area, then change a property of the processing performed in the middle of a continuous operation (See Fig. 7 with [0086]-[0087] opening the music app screen SC2 corresponding to the music icon OB2 by using line of sight to drag the music icon to middle section [i.e. screen change area]. The opening is interpreted to be changing a property when processing the icon, and is during the user’s effort to explore the music app [i.e., continuous operation]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 15, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee does not teach: wherein the at least one processor is configured to start detection of a line of sight directed to a position of a movement destination of the selected element before the at least one processor selects the selected element.
Sudou teaches: wherein the at least one processor is configured to start detection of a line of sight directed to a position of a movement destination of the selected element before the at least one processor selects the selected element (See Figs. 11-12 with [0113] when no icons are displayed, the user can gaze at first area Fa1 for a predetermined time to activate displaying of icons OB2 and OB3. Then the user can proceed to select the icons using the embodiment of Fig. 7. First area Fa1 is interpreted to be a position of a movement destination since icons in Fa1 can be moved within Fa1 according to embodiment of Fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 16, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee does not explicitly teach: wherein the at least one processor is configured to, if the at least one processor detects a position of the line of sight, then virtually move the selected element or a processing5PRELIMINARY AMENDMENTAttorney Docket No.: Q242023 Appln. No.: 16/119,494target specified by the selected element to the position of the detected line of sight and display the selected element or the processing target.
Sudou teaches: wherein the at least one processor is configured to, if the at least one processor detects a position of the line of sight, then virtually move the selected element or a processing5PRELIMINARY AMENDMENTAttorney Docket No.: Q242023 Appln. No.: 16/119,494target specified by the selected element to the position of the detected line of sight and display the selected element or the processing target (See Fig. 7 with [0086] music app icon OB2 is being virtually moved to second area Sa1 when the detected line of sight is changed to the second area Sa1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 17, Lee as modified teaches all the limitations of claim 16 as cited above.
Lee does not teach: wherein the at least one processor is configured to, if the selected element or the processing target is virtually moved, then control display of a changed display mode of the selected element or the processing target.
Sudou teaches: wherein the at least one processor is configured to, if the selected element or the processing target is virtually moved, then control display of a changed display mode of the selected element or the processing target (See Fig. 7 with [0086]-[0087] music app icon OB2 is being moved to second area Sa1 and causes the display of a music app screen SC2 [i.e., changed display mode]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 23, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee teaches the touch panel display as cited above but Lee does not teach: wherein the at least one processor is configured to, if the detected line of sight is moved to a screen change area, then control the touch panel display to change display of the selected element.
Sudou teaches: wherein the at least one processor is configured to, if the detected line of sight is moved to a screen change area, then control the display to change display of the selected element (See Fig. 7 with [0086]-[0087] the system first detects the line of sight to be at first area Fa1 which causes selection of music app icon OB2, and then the line of sight deviates from first area Fa1 and moves into second area Sa1 [i.e. screen change area], which causes the icon OB2 to move [i.e. change display of the selected element]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Lee et al. US 20150091793 A1, (hereinafter Lee2) in view of Sudou et al. US 20180032132 A1, (hereinafter Sudou).

As to dependent claim 5, Lee as modified teaches all the limitations of claim 3 as cited above.
Lee does not teach: wherein the at least one processor is configured to switch the display screen in a state where the selected element is displayed.
Sudou teaches: wherein the at least one processor is configured to switch the display screen in a state where the selected element is displayed (See Fig. 7 with [0086]-[0087] “switch the display screen” is interpreted to be opening the music app screen SC2 in a state where the music icon OB2 is still being displayed on first area Fa1.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

As to dependent claim 7, Lee as modified teaches all the limitations of claim 5 as cited above.
Lee does not teach: wherein the at least one processor is configured to switch the display screen without moving the selected element.
Sudou teaches: wherein the at least one processor is configured to switch the display screen without moving the selected element (See Fig. 7 with [0086]-[0087] “switch the display screen” is interpreted to be opening the music app screen SC2 in a state where the music icon OB2 is still being displayed on first area Fa1 and has not moved).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

Claims 9 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Sudou et al. US 20180032132 A1, (hereinafter Sudou) in view of Chi et al. US 20180136465 A1, (hereinafter Chi).

As to dependent claim 9, Lee teaches all the limitations of claim 4 as cited above.
Lee as modified does not teach: wherein the at least one processor is configured to, if the at least one processor detects the line of sight directed to an area, then enlarge and display a second area including at least one display target.
Chi teaches: wherein the at least one processor is configured to, if the at least one processor detects the line of sight directed to an area, then enlarge and display a second area including at least one display target (See Fig. 8c with [0208]-[0210] the preview screen 852 becomes zoomed into and enlarged for displaying second area 841b which includes the object 805).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include zooming into an area when line of sight is directed to the area as taught by Chi. Motivation to do so would be for enhanced viewing of a specific area.

Claims 10-11, 18 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Lee et al. US 20150091793 A1, (hereinafter Lee2) in view of Sudou et al. US 20180032132 A1, (hereinafter Sudou) in view of Chi et al. US 20180136465 A1, (hereinafter Chi).

As to dependent claim 10, Lee as modified teaches all the limitations of claim 5 as cited above.
Lee as modified does not teach: wherein the at least one processor is configured to, if the at least one processor detects the line of sight directed to the area, then enlarge and display a second area including at least one display target.
Chi further teaches: wherein the at least one processor is configured to, if the at least one processor detects the line of sight directed to the area, then enlarge and display a second area including at least one display target (See Fig. 8c with [0208]-[0210] the preview screen 852 becomes zoomed into and enlarged for displaying second area 841b which includes the object 805).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include zooming into an area when line of sight is directed to the area as taught by Chi. Motivation to do so would be for enhanced viewing of a specific area.

As to dependent claim 11, Lee as modified teaches all the limitations of claim 7 as cited above.
Lee as modified does not teach: wherein the at least one processor is configured to, if the at least one processor detects the line of sight directed to the area, then enlarge and display a second area including at least one display target.
Chi further teaches: wherein the at least one processor is configured to, if the at least one processor detects the line of sight directed to the area, then enlarge and display a second area including at least one display target (See Fig. 8c with [0208]-[0210] the preview screen 852 becomes zoomed into and enlarged for displaying second area 841b which includes the object 805).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include zooming into an area when line of sight is directed to the area as taught by Chi. Motivation to do so would be for enhanced viewing of a specific area.

As to dependent claim 18, Lee as modified teaches all the limitations of claim 11 as cited above.
Lee does not teach: wherein the at least one processor is configured to, if the at least one processor detects that the line of sight has deviated from a virtually moved selection target, then determine movement of the selected element or the processing target specified by the selected element.
Sudou teaches: wherein the at least one processor is configured to, if the at least one processor detects that the line of sight has deviated from a virtually moved selection target, then determine movement of the selected element or the processing target specified by the selected element (See Fig. 7 with [0086]-[0087] the system first detects the line of sight to be at first area Fa1 which causes selection of music app icon OB2, and then the line of sight deviates from first area Fa1 and moves into second area Sa1, which causes the icon OB2 to move).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Williams et al. US 20200050288 A1, (hereinafter Williams).

As to dependent claim 19, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee teaches the selected element but Lee as modified does not teach: wherein the at least one processor is configured to, if the at least one processor detects the line of sight continuously for a predetermined time, then move the selected element or the processing target specified by the selected element to position of the line of sight and display the selected element or the processing target.  
Williams teaches: wherein the at least one processor is configured to, if the at least one processor detects the line of sight continuously for a predetermined time, then move the element or the processing target specified by the selected element to position of the line of sight and display the element or the processing target (See [0054] move the tablet to where the eye gaze is dwelling for predetermined amount of time).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include dwell time as criteria for activating a reposition as taught by Willams. Motivation to do so would be for preventing inadvertent user input.

Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Lee et al. US 20210278955 A1, (hereinafter Lee3).

As to dependent claim 25, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee as modified does not teach: wherein the at least one processor is configured to, in response to the operation using the hand of the user on the element displayed on the touch panel display, then display a screen change area.
Lee3 teaches: wherein the at least one processor is configured to, in response to the operation using the hand of the user on the element displayed on the touch panel display, then display a screen change area (See Fig. 7 with [0064] the user selects the messaging icon 703 which then displays a notification window containing notifications 714, 717, 719. The notification window is interpreted to be a screen change area because selecting one of the notifications will change the screen to display another screen containing the selected notification message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Lee et al. US 20150261295 A1, (hereinafter Lee) in view of Kim et al. US 20170344111 A1, (hereinafter Kim) in view of Chi et al. US 20180136465 A1, (hereinafter Chi).

As to dependent claim 26, Lee as modified teaches all the limitations of claim 1 as cited above.
Lee as modified does not teach: wherein the at least one processor is configured to, in response to the detected line of sight being moved to a screen change area, regardless of any blinking by the user, then switch the screen displayed on the touch panel display to an adjacent screen.
Chi teaches: wherein the at least one processor is configured to, in response to the detected line of sight being moved to a screen change area, regardless of any blinking by the user, then switch the screen displayed on the touch panel display to an adjacent screen (See Fig. 8b with [0203-0205] user’s gaze direction is moved to a screen change area comprising thumbnails 831 and 832, and instead of blinking, the user can alternatively do a predetermined touch input to switch the screen from A to C.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to include the eye gaze movement feature in regards to a selected element as taught by Sudou. Motivation to do so would be for a more robust and error-free processing of a selected GUI element (See Sudou [0027]).

Response to Arguments
Applicant’s amendment and arguments on page 10 of the reply have been considered but are found to be not persuasive. Applicant argues on page 10 of the reply that Lee does not teach the newly amended claim limitations which specify that the detection of line of sight is started in response to an operation using the hand of the user on the image 311. Applicant cites Lee Fig. 4 which teaches icon 401 starting the eye pupil sensing mode. However Examiner disagrees because the amended limitation is still too broad, thus the amended limitation does not necessarily mean that the camera for detecting eye gaze is turned off before the element was selected and then the camera was turned on after the element was selected.
Applicant’s amendment and argument on page 10-11 that Lee2 fails to teach the amended limitation of claim 1 and that the other references fail to teach the amended limitation that specifies the selection using a hand is on the element. The argument is found to be rendered moot since Lee2 has been removed from the rejection of claim 1 and that Kim is added to the rejection instead. The amended limitation necessitates the new ground of rejection.
Applicant’s argument that the dependent claims are patentable for at least by virtue of their dependency on the independent claims have been considered but are rendered moot.
Applicant’s amendment and argument pertaining to new dependent claims 25 and 26 have been considered but are rendered moot in view of new ground of rejection necessitated by amendment.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171
                                                                                                                                                                                                   
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171